l
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KINETIC CONCEPTS, INC., KCI LICENSING, INC.,
KCI USA, INC., KCI MEDICAL RESOURCES, KCI
MANUFACTURING, WAKE FOREST UNIVERSITY
HEALTH SCIENCES, AND MEDICAL HOLDINGS
LIMITED,
Plaintiffs-Appellants,
V.
SMITH & NEPHEW, INC.,
Defen,dant-Appellee.
2011-1105
Appeal from the United States District C0urt for the
Western District of TexaS in case n0. 08-CV-0102, Judge
W. R0yal Furges0n.
ON MOTION
ORDER
The appellants move for a 90-day extension of time,
until June 7, 2()11, to file their principal brief
Up0n consideration thereof

K1NET1C CONcEPTs v. sM1TH & NEPHEW 2
IT ls ORDERED THA'r:
The motion is granted No further extensions should
be anticipated
FOR THE COURT
 0 7  lsi J an Horbaly
Date J an Horbaly
Clerk
ccc D0nald R. Dunner, Esq.
J°SePh R' Re' ES‘1' u.s. couniEl)iFEAaE=?PnLs ma
552 1 THE FEDERAL ClRCUlT
HAR 0 7 2011
JAN HiJRBALY
CLEFlf